Citation Nr: 1646264	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  14-35 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a psychiatric disability.

4.  Entitlement to service connection for a back disability.

5.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to March 1995. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts (RO).  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of that hearing is of record.

The RO has interpreted the Veteran's claim for entitlement to service connection for a back disability as a claim to reopen a previously denied claim for service connection.  The record reflects that service connection for a back disability was originally denied in a June 2010 rating decision.  Notice of that decision was sent to the Veteran on June 9, 2010.  Although the Veteran did not file a notice of disagreement to the June 2010 rating decision, he submitted a claim to "reopen" the issue of entitlement to service connection for a back disability in April 2011.  Thereafter, on June 1, 2011, VA treatment records were associated with the claims file which contain the Veteran's argument that he injured his low back during service and experienced pain since that time.  As the April 2011 correspondence seeking to "reopen" the claim for entitlement to service connection for a back disability was received within one year of the June 2010 rating decision, and with consideration of the new and material evidence received within the one-year appeal period, the Board liberally construes the April 2011 correspondence as a notice of disagreement to the denial of his claim for entitlement to service connection for a back disability, initiating an appeal.  Thus, the June 2010 rating decision is the rating decision currently on appeal with regard to the issue of entitlement to service connection for a back disability.

The issues of entitlement to service connection for a back disability, entitlement to service connection for a bilateral knee disability, and entitlement to service connection for psychiatric disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

In April 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect the issues of entitlement to service connection for a neck disability and whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a heart disability.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeals by the Veteran for the claims for entitlement to service connection for a neck disability and to reopen the claim of entitlement to service connection for a heart disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204. 

During an April 2015 hearing before the Board, the Veteran withdrew his appeals with respect to the claim for entitlement to service connection for a neck disability and the claim to reopen the claim for entitlement to service connection for a heart disability.  Accordingly, the Board does not have jurisdiction to review the appeals, and they must be dismissed.


ORDER

The appeal for entitlement to service connection for a neck disability is dismissed.

The appeal to reopen the claim of entitlement to service connection for a heart disability is dismissed.


REMAND

During his April 2015 hearing before the Board, the Veteran reported that he was treated at the base hospital at Fort Hood on two occasions for anxiety.  He explained that he sought treatment initially on those occasions because he believed that he was experiencing a heart attack, but it was discovered that he suffered panic or anxiety attacks.  Records of this treatment are not contained within the Veteran's service treatment records.  Accordingly, the RO should request that the Veteran identify general timeframes in which he sought treatment at the base hospital at Fort Hood, and attempt to obtain any clinical records available for those instances.

Additionally, after reviewing the evidence of record, the Board concludes that VA examinations are warranted to determine the nature and etiology of all back, bilateral knee, and acquired psychiatric disorders that have been present during the period of the claims.  In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

With regard to the Veteran's back disability, VA treatment records from July 2010 reflect a diagnosis of multifactorial lumbar strain, disc disease, and retrolisthesis of L4 and L5.  Additionally, a report of medical history completed at the time of the Veteran's discharge from service notes his complaints of recurrent back pain.  Last, during his April 2015 hearing before the Board, the Veteran testified that he experienced back pain continuously since active duty service.  Accordingly, a VA examination is warranted in this case to determine the etiology of the Veteran's back disability.  

The Veteran should also be afforded VA examinations to determine the etiology of his psychiatric disability and the existence and etiology of his bilateral knee disability.  The VA treatment records show diagnoses of generalized anxiety disorder and depressive disorder.  Although the VA treatment records in the claims file document complaints of right and left knee pain, they do not show a diagnosis of any knee disability.  Nevertheless, the Veteran is competent to report symptoms capable of lay observation, such as pain.  Additionally, the Veteran's service treatment records reflect complaints of bilateral knee pain during service.  Further, the Veteran provided testimony before the Board in April 2015 that he experienced anxiety, depression, and knee pain during service, and that he has experienced these symptoms continuously since service discharge.  As the Veteran is competent to report the symptoms that he experienced and is experiencing, and reports to have had them during and since active duty service, VA examinations are required to determine the etiology of the Veteran's psychiatric disability and the existence and etiology of a bilateral knee disability.

Last, review of the records shows that VA treatment records through July 2011 have been obtained.  As the Veteran has reported ongoing treatment at VA, the Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Contact the Veteran and request that he identify timeframes for the instances in which he sought treatment at the base hospital at Fort Hood for chest pain or heart attacks which were discovered to be anxiety attacks or panic attacks.

2.  Request and obtain all in-patient or clinical records of treatment of the Veteran from the base hospital at Fort Hood.  All attempts to locate and secure the Veteran's treatment records must be documented in the record.  If, after all procedurally appropriate actions to locate and secure the records have been made and it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, the RO must make a formal finding to that effect.  The RO must also provide the Veteran and his representative with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claims, and (d) that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).  The Veteran and his representative must then be given an opportunity to respond.

3.  Obtain all of the Veteran's VA treatment records since July 2011.

4.  Thereafter, provide the Veteran with a VA examination by a physician with sufficient expertise to determine the nature and etiology of all back disorders present during the period of the claim.  After a thorough review of all evidence of record, to include the Veteran's service treatment records, the post-service evidence, and the Veteran's lay statements of record, the examiner should state an opinion with respect to each back disorder present during the period of the claim as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder originated during or is otherwise related to the Veteran's military service.  A complete rationale must be provided for any opinions proffered.  In rendering the requested opinion and rationale, the examiner must comment on the Veteran's lay statements of in-service and post-service symptomatology and treatment.  The examiner is advised that the Veteran is competent to report observable symptomatology, and that the Veteran's lay statements should be presumed to be credible for the purposes of this examination only.  

If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5.  Provide the Veteran with a VA examination by a psychiatrist or psychologist to determine the etiology of all acquired psychiatric disorders present during the period of the claim.  After a thorough review of all evidence of record, to include the Veteran's service treatment records, the post-service evidence, and the Veteran's lay statements of record, the examiner should state an opinion with respect to each acquired psychiatric disorder present during the period of the claim as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder originated during or is otherwise related to the Veteran's military service.  

A complete rationale must be provided for each opinion proffered.  In rendering the requested opinion and rationale, the examiner must comment on the Veteran's lay statements of in-service and post-service symptomatology and treatment.  The examiner is advised that the Veteran is competent to report observable symptomatology, and that the Veteran's lay statements should be presumed to be credible for the purposes of this examination only.  

If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

6.  Provide the Veteran with a VA examination to determine the existence and etiology of any and all knee disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a complete review of the evidence of record, to include the service treatment records, the Veteran's lay statements regarding the symptoms that he experienced during service and since service discharge, as well as the post-service medical evidence, the examiner should identify each knee disorder that has been present during the period of the claim.  

With respect to each such disorder, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder originated during or is otherwise etiologically related to the Veteran's military service?

A complete rationale must be provided for all opinions proffered.  In rendering the requested opinions and rationale, the examiner must comment on the Veteran's lay statements of in-service and post-service symptomatology and treatment.  The examiner is advised that the Veteran is competent to report observable symptomatology, and that the Veteran's lay statements should be presumed to be credible for the purposes of this examination only.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

7.  The Veteran must be advised of the importance of reporting to the scheduled examinations and of the possible adverse consequences, to include the denial of his claims, for failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015).

8.  The RO also should undertake any other development it determines to be warranted.

9.  Then, the RO should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide a supplemental statement of the case to the Veteran and his representative, and afford them the requisite opportunity to respond before recertifying the appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B  (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


